ICJ_053_Namibia_UNSC_NA_1970-08-05_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER OF 5 AUGUST 1970

1970

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES POUR LES ETATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 5 AOÛT 1970
Official citation:

Legal Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council Reso-
lution 276 (1970), Order of 5 August 1970, I.C.J. Reports 1970, p. 359.

Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de l Afrique

du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276

(1970) du Conseil de sécurité, ordonnance du 5 août 1970, C.I.J. Recueil
1970, p. 359.

 

No de vente: 34)

 

 
359

INTERNATIONAL COURT OF JUSTICE

1970 YEAR 1970
5 August
General List 5 August 1970

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

Having regard to Article 66, paragraph 2, of the Statute of the Court;

Whereas, on 29 July 1970, the Security Council of the United Nations
adopted a resolution requesting the International Court of Justice to

give an advisory opinion on the following question:

“What are the legal consequences for States of the continued
presence of South Africa in Namibia, notwithstanding Security

Council resolution 276 (1970)?”

Whereas the English and French texts of the aforesaid resolution of
the Security Council were transmitted to the Court on 5 August 1970;

Whereas the Security Council has requested that the advisory opinion
of the Court be transmitted to it at an early date, and having regard to

Article 82, paragraph 2, of the Rules of Court;

Fixes 23 September 1970 as the time-limit within which written state-
ments may be submitted in accordance with Article 66, paragraph 2, of

the Statute of the Court;
4
360 NAMIBIA (SOUTH WEST AFRICA) (ORDER OF 5 VIII 70)

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this fifth day of August, one thousand
nine hundred and seventy.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.
